Case 2:18-cv-12473-KM-SCM Document 46 Filed 07/08/19 Page 1 of 2 PageID: 497



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


        EDWARD TOBIN,                                     Civil Action No.
                Plaintiff,
        v.                                                2:18-cv-12473 KM-SCM

        SAMSUNG ELECTRONICS                               SUPPLEMENTAL
        AMERICA, INC.                                     SCHEDULING ORDER
                 Defendant.

             THIS MATTER having come before the Court on a status conference, the

   parties’ joint application to extend the discovery schedule because they agreed to “put

   discovery on hold” while discussing settlement. (D.E. 45, Joint Letter). District courts

   have broad authority to control and manage their dockets. 1 Though the parties may

   stipulate to extend the time for discovery, such a stipulation “must have court approval if

   it would interfere with the time set fort completing discovery….” 2 That is because a

   scheduling order “controls the course of the action unless the court modifies it.” 3 This

   empowers a court to expedite disposition of the action and to discourage wasteful pretrial

   activities. 4 For good cause shown, the Court will GRANT in part the relief requested so

   that the parties may focus discovery on Mr. Tobin’s television as discussed today.

             IT IS on this Monday, July 08, 2019 ordered that the Scheduling Order is hereby

   supplemented as follows:

   1. A telephone conference is scheduled with Judge Mannion on 9/23/2019 at 11:30 AM.
      Plaintiff(s)' counsel is to initiate the call. Eight days before that date, counsel shall file
      a joint agenda letter (up to 3 pages) itemizing the issues, if any, to be discussed at the
      upcoming conference.

   1
       See generally, Fed.R.Civ. P. 16(b)(3)(A).
   2
       Fed.R.Civ.P. 29(b).
   3
       Fed.R.Civ. P. 16(d).
   4
       Fed.R.Civ. P. 16(a).
Case 2:18-cv-12473-KM-SCM Document 46 Filed 07/08/19 Page 2 of 2 PageID: 498



   2. Fact discovery is to remain open through 11/29/2019. Discovery should be produced
      on a rolling basis. All fact witness depositions must be completed by the close of fact
      discovery. No fact discovery is to be issued or engaged in beyond that date, except
      upon application to the Court and for good cause shown.

   3. Counsel shall confer to complete paper discovery and move the case along.

   4. The parties have a continuing obligation to supplement and amend their initial
      disclosures. The names and subject of expected testimony of all affirmative expert
      witnesses shall be delivered no later than 30 days before the end of fact discovery.
      The names and subject of expected testimony of all responding expert witnesses shall
      be delivered no later than 10 days after the date due for the affirmative expert
      report(s), provided such report(s) have been served.

          a. All affirmative expert reports shall be delivered by 1/10/2020.

          b. All responding expert reports shall be delivered by 2/28/2020.

          c. Deposition of expert(s) to be completed within 30 days of receiving their
             respective reports.

   5. FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY
      SUBSEQUENT SCHEDULING ORDERS ENTERED BY THIS COURT MAY
      RESULT IN SANCTIONS. See Fed.R.Civ.P. 16(f) and 37.




                                                   7/8/2019 3:30:05 PM


   Original: Clerk of the Court
   Hon. Kevin McNulty, U.S.D.J.
   cc: All parties
       File
